Citation Nr: 0416543	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  01-07 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to April 
1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 decision by the RO in St. Louis, 
Missouri which, in pertinent part, denied service connection 
for asbestosis.  A hearing was held before the undersigned 
Veterans Law Judge in September 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Although additional delay is regrettable, the Board finds 
that further development is necessary prior to appellate 
review.  The veteran contends that he currently has 
asbestosis which was incurred in service.  

A review of the claims file shows that the veteran was 
exposed to asbestos during active duty service.

At a June 1999 VA examination, the examiner diagnosed 
asbestosis without pulmonary fibrosis, and an isolated 
diffusion defect.  In a February 2000 addendum, the VA 
examiner clarified that the veteran's pulmonary function 
tests did not show any evidence of restriction, but he did 
have a diffusion defect, which was abnormal.  He stated that 
an isolated diffusion defect could be seen in patients with 
asbestosis, but it was a non-specific finding.  He concluded 
that the veteran was considered to have evidence of asbestos 
exposure based on history, without pulmonary fibrosis, but 
with an isolated diffusion defect.

The veteran has submitted a private medical opinion dated in 
September 2002, in which the examiner indicated that the 
veteran had probable asbestosis, and said he was unsure 
whether the veteran had complications due to asbestosis, 
specifically dyspnea.  The veteran also submitted a private 
medical opinion dated in October 2003 to the effect that he 
has asbestosis which is due to in-service asbestos exposure.

Governing law provides that VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  In light of the evidence discussed above, the Board 
finds that a medical examination is necessary to make a 
decision on the claim.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran should be afforded a VA 
examination by a pulmonary specialist to 
determine the nature, severity, and 
etiology of any current lung disorder 
(including  asbestosis).  All necessary 
tests and studies should be performed.  
The examiner should review the claims 
folder in conjunction with the 
examination.  The examiner should obtain 
a detailed history from the veteran 
regarding in-service and post-service 
asbestos exposure.  He should identify 
any current disorder of the lungs due to 
asbestos.  The examiner should express an 
opinion as to whether it is as likely as 
not that any currently lung disorder 
diagnosed (including asbestosis) is 
related to in-service asbestos exposure, 
or is otherwise related to service.  
Please direct the examiner attention to 
the private medical opinions dated in 
September 2002 and October 2003. A 
complete rational for any opinion 
expressed should be included in the 
report.

3.  Thereafter, RO should readjudicate 
the veteran's claim.  If the claim 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond before the 
case is returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




